DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 12 November 2019.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 9,659,954) (hereinafter, “Kim”).
Re: independent claim 1, Kim discloses in fig. 10 a semiconductor memory device comprising: a lower structure including a first region (Cell) and a second region (Peri); a gate stack structure (MCST) including interlayer insulating layers (140a-140h) and conductive patterns (130a-130g), which are alternately stacked in a vertical direction on the first region of the lower structure; a channel structure (124) penetrating the gate stack structure; a dielectric stack structure (220) including first material layers and second material layers (col 8 ll. 40-44), which are alternately stacked in the vertical direction on the second region of the lower structure; and capacitor electrodes (234, 236) disposed in the dielectric stack structure, the capacitor electrodes extending substantially in parallel to the channel structure.

Re: claim 11, Kim discloses in fig. 10 the semiconductor memory device of claim 1, wherein each of the capacitor electrodes includes: a first semiconductor layer (234, col 15 ll. 57-64) formed along a surface of a hole defined in the dielectric stack structure; a core insulating layer (238) filling a central region of the hole, which is opened by the first semiconductor layer; and a second semiconductor layer (236, col 16 ll. 15-19) filling the central region of the hole on the core insulating layer.

Re: claim 12, Kim discloses in fig. 10 the semiconductor memory device of claim 1, wherein each of the capacitor electrodes (234, 236) includes a metal layer filling a hole defined in the dielectric stack structure (col 15 ll. 57-64 and col 16 ll. 15-19).

Re: claim 13, Kim discloses in fig. 10 the semiconductor memory device of claim 1, wherein the lower structure (110, col 6 ll. 31-39) includes: a semiconductor stack structure overlapping with the gate stack structure (Cell), the semiconductor stack structure being connected to the channel structure (124); and a lower capacitor structure (110) spaced apart from the semiconductor stack structure (116), the lower capacitor structure overlapping with the dielectric stack structure (Peri).

Re: claim 18, Kim discloses in fig. 10 the semiconductor memory device of claim 1, wherein the lower structure (110, col 6 ll. 31-39) includes: a semiconductor stack structure overlapping with the gate stack structure (Cell), the semiconductor stack structure being connected to the channel structure (124); and an isolation insulating layer (116) disposed on a sidewall of the semiconductor stack structure, the isolation insulating layer extending to overlap with the dielectric stack structure (Peri).

Re: independent claim 19, Kim discloses in fig. 10 a semiconductor memory device comprising: a first dielectric stack structure (including bottom portion of 220 which includes stacking two interlayer insulating layers, col 8 ll. 40-44) including first dummy insulating layers and first sacrificial insulating layers, which are alternately stacked in a vertical direction; a second dielectric stack structure (including top portion of 220 which includes stacking two interlayer insulating layers, col 8 ll. 40-44) including second dummy insulating layers and the second sacrificial insulating layers, which are alternately stacked in the vertical direction on the first dielectric stack structure (There are no claimed limitations that differentiate the first sacrificial insulating layers from the second sacrificial insulating layers. Similarly, there are no claimed limitations that differentiate the first dummy insulating layers from the second dummy insulating layers. Therefore, the first dielectric stack structure is interpreted to be the bottom portion of 220 and the second dielectric stack structure is interpreted to be the top portion of 220.); and capacitor electrodes (234, 236) extending in the vertical direction to penetrate the second dielectric stack (top portion of 220).

Re: claim 20, Kim discloses in fig. 10 the semiconductor memory device of claim 19, wherein the capacitor electrodes (234, 236) extend to penetrate the first dielectric stack structure (bottom portion of 220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,659,954) (hereinafter, “Kim”).

Re: claim 21, Kim discloses in fig. 10 the semiconductor memory device of claim 19, further comprising: conductive patterns (140a-140h) being stacked to be spaced apart from each other in the vertical direction; a channel structure (124) penetrating the conductive patterns; and a memory layer (126) surrounding a sidewall of the channel structure.

However, Kim discloses that insulating layer 220 may be formed by stacking two interlayer insulating layers, col 8 ll. 40-44. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first interlayer insulating layer of 220 at levels identical to levels at which the first and second sacrificial insulating layers for the purpose simplifying the manufacturing process. 
	 
Allowable Subject Matter
Claims 2-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tessariol et al. US 2019/0067412 and Nishikawa et al. US 10,629,675 teach capacitor electrodes extending through alternating conductive layers and dielectric layers.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        1/21/2021